DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
 
Response to Amendment
	Applicant's amendment filed 4/21/2021 has been received and entered into record. As a result, claims 1, 15, 23, and 31 have been amended and claims 5 and 6 have been canceled. Therefore, claims 1-4, 15, 23, 31, 37, 45, 46, and 53-55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 15, 23, 31, 37, 45, 46, and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Erni et al. ("Erni") [U.S. Pub. 2015/0127876] in view of Packwood et al. ("Packwood") [U.S. Pub. 2003/0023795].

With regard to claim 1, Erni teaches a process control device for managing discrete signals associated with field devices in a process plant ("communicatively couple field devices within a process control system to controllers … discrete in (DI) data types, discrete out (DO) data types [par. 0027]"), the process control device [fig. 1A: Marshalling Cabinet (140)]  comprising:
a first communication interface [fig. 6: Field Device Interface (622)] including a plurality of input/output (I/O) connectors ([fig. 1A: Multi-conductor Cable (128a)] and "the multi-conductor cable 128a includes a first conductor 130a, a second conductor 130b, and a third conductor 130c [par. 0037]") connectable to a plurality of discrete I/O channels that couple the first communication interface to a one or more field devices ("the first conductor 130a is used to form a first data bus configured to communicate information between the termination module 124a and the field device 112a … field device 112c [par. 0037]" and "discrete in (DI) data types, discrete out (DO) data types [par. 0027]");
a second communication interface [fig. 6: I/O Bus Interface (602)] configured to be coupled to a communication channel [fig. 1A: I/O Bus (136a)] linking the process control device to a signal characterization component for an I/O card for a process controller (see [fig. 1A] where I/O Bus (136a) links Marshalling Cabinet (140) to I/O Card (132a) for Controller (104) and [fig. 7] where I/O Bus Communication Processor (704) can be considered a signal characterization component for I/O card (132a));
one or more circuits (fig. 6: components [602-624]) communicatively coupled to the first communication interface (see [fig. 6] where various components [602-624] are communicatively coupled to Field Device Interface (622)) and the second communication interface (see [fig. 6] where various components [602-624] are communicatively coupled to I/O Bus Interface (602)), 
the one or more circuits configured to:
(i) receive, via the first communication interface, a plurality of discrete input signals transmitted from the one or more field devices ("The termination module 124a is provided with a field device interface 622 configured to communicatively couple the termination module 124a to a field device [par. 0081]" and "Different field device interfaces communicate via different channel types … discrete in (DI) channel types, discrete out (DO) channel types [par. 0027]"); 
(ii) extract each of the plurality of discrete input signals to identify a plurality of sets of information ("If the termination module 124a determines that it has received communication information from the field device 112a (block 1004), then the field device communication processor 620 extracts the field device information and the field device identification information from the received communication information associated with the field device 112a … The field device information may include … discrete in (DI) data types (e.g., digital in data types), discrete out (DO) data types (e.g., digital out data types), etc. [par. 0100]"); 
(iii) packetize a message with the plurality of sets of information ("The I/O bus communication processor 608 then packetizes the field device information, the field device identification information, the data type descriptor, the destination address of the I/O card 132a, the source address of the termination module 124a, and the error checking data based on an I/O bus communication protocol (block 1022) [par. 0104]"); and 
(iv) transmit, via the second communication interface, a discrete signal carrying the message ("The I/O bus interface 602 (FIG. 6) then communicates the packetized information via the universal I/O bus 136a [par. 0104]") so that the process controller can:
(a) receive, via the signal characterization component and the I/O card, the plurality of sets of information ("communicates the one or more packets containing the wrapped message to the I/O card 132a [par. 0080]" and "The I/O bus communication processor 712 then extracts a data type descriptor (e.g., digitally encoded analog data type, digital data type, temperature data type, etc.) [par. 0113]), and 
(b) implement control based on the plurality of sets of information ("uses this information to implement a control routine, and generates control signals that are sent over the buses or other communication lines to the field devices to control the operation of the process control system [0003]").
	Although Erni teaches extracting and packetizing the sets of information (as presented above), and further teaches where it is known to communicate via various techniques involving different 
	In an analogous art (field device communication), Packwood teaches performing decoding and encoding ("The HART communications received by the first communications interface 58 are processed (i.e., demodulated, decoded, etc.) and the messages contained within the HART communications are sent to the processor 62 for further processing [par. 0030]" and "a digital data stream, which is composed of configuration information or any other information that has been encoded using the HART protocol [par. 0039]").
	Packwood further teaches, "As is well known, the HART communication protocol specifies the manner in which digital information is arranged in digital packets (i.e., HART packets) and the manner in which the digital packets are physically conveyed through the transmission media [par. 0030]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have applied the decoding and encoding as taught by Packwood, to the signals and message taught by Erni, for the benefit of being able to properly conform to the HART protocol.   
	
With regard to claim 2, the combination above teaches the process control device of claim 1. Erni in the combination further teaches wherein the one or more field devices is a single field device, and wherein each of the plurality of discrete I/O channels provides a different communication channel between the single field device and the first communication interface ("the first conductor 130a is used to form a first data bus configured to communicate information between the termination module 124a and the field device 112a … field device 112c [par. 0037]" and "Each of the termination modules 124a-c and 126a-c may be configured to communicate with a respective one of the field devices 112a-c and 116a-c using a different data type [par. 0039]"). 

With regard to claim 3, the combination above teaches the process control device of claim 2. Erni in the combination further teaches wherein the single field device is a motor, a valve, or a solenoid ("The field devices 112a-c and 116a-c may be Fieldbus compliant valves, actuators, sensors, etc. [par. 0034]"). 

With regard to claim 4, the combination above teaches the process control device of claim 1. Erni in the combination further teaches wherein the one or more field devices includes a plurality of field devices ("The field devices 112a-c and 116a-c may be Fieldbus compliant valves, actuators, sensors, etc. [par. 0034]").

With regard to claim 15, the combination above teaches claim 1. Claim 15 recites limitations having the same scope as those pertaining to claim 1; therefore, claim 15 is rejected along the same grounds as claim 1.  

With regard to claim 23, Erni teaches a process control device for managing discrete process signals associated with a field device in a process plant ("communicatively couple field devices within a process control system to controllers … discrete in (DI) data types, discrete out (DO) data types [par. 0027]"), the process control device [fig. 1A: Marshalling Cabinet (140)] comprising:
a first communication interface [fig. 6: Field Device Interface (622)] configured to be coupled to a plurality of discrete I/O channels ([fig. 1A: Multi-conductor Cable (128a)] and "the multi-conductor cable 128a includes a first conductor 130a, a second conductor 130b, and a third conductor 130c [par. 0037]" and  "discrete in (DI) data types, discrete out (DO) data types [par. 0027]") connected to one or more field devices ("the first conductor 130a is used to form a first data bus configured to communicate information between the termination module 124a and the field device 112a … field device 112c [par. 0037]"); 
a second communication interface [fig. 6: I/O Bus Interface (602)] configured to be coupled to a communication channel [fig. 1A: I/O Bus (136a)] linking the process control device to a signal characterization component coupled to an I/O card for a process controller (see [fig. 1A] where I/O Bus (136a) links Marshalling Cabinet (140) to I/O Card (132a) for Controller (104) and [fig. 7] where I/O Bus Communication Processor (704) can be considered a signal characterization component coupled to the I/O card (132a)); 
one or more circuit (fig. 6: components [602-624]) communicatively coupled to the first communication interface (see [fig. 6] where various components [602-624] are communicatively coupled to Field Device Interface (622)) and to the second communication interface (see [fig. 6] where various components [602-624] are communicatively coupled to I/O Bus Interface (602)), 
the one or more circuits configured to: 
(i) receive, via the second communication interface, a discrete signal carrying a message ("When the termination module 124a receives the communication packet(s) containing the pass-through message from the I/O card 132, the I/O bus communication ; 
(ii) extract the message to identify a plurality of commands carried by the message ("the I/O bus communication processor 608 (FIG. 6) extracts the payload(s) from the received communication packet(s) [par. 0079]""); 
(iii) format the plurality of commands onto a plurality of discrete output signals such that each discrete output signal carries a different one of the commands ("The field device communication controller 620 (FIG. 6) then unwraps the pass-through message from the payload(s), formats the message in accordance with the communication protocol descriptor generated by the workstation 102 (if not already formatted at the workstation 102), and communicates the message to the field device 112a [par. 0079]" and "Each of the termination modules 124a-c and 126a-c may be configured to communicate with a respective one of the field devices 112a-c and 116a-c using a different data type [par. 0039]"); and 
(iv) transmit, via the first communication interface, each of the plurality of discrete output signals ("the field device communication processor 620 communicates the field device information to the field device 112a via the field device interface 622 (FIG. 6) using the field device communication protocol of the field device 112a [par. 0106]") so that each of the plurality of discrete I/O channels to the one or more field devices carries a different one of the plurality of discrete output signals ("Each of the termination modules 124a-c and 126a-c may be configured to communicate with a respective one of the field devices 112a-c and 116a-c using a different data type [par. 0039]" and "Different field device interfaces communicate via different channel types … discrete in (DI) channel types, discrete out (DO) channel types [par. 0027]"). 
Although Erni teaches extracting and formatting information (as presented above), and further teaches where it is known to communicate via various techniques involving different protocols and channel types [par. 0027] including a HART protocol [par. 0034], Erni does not explicitly teach decoding and encoding. 
	In an analogous art (field device communication), Packwood teaches performing decoding and encoding ("The HART communications received by the first communications interface 58 are processed (i.e., demodulated, decoded, etc.) and the messages contained within the HART communications are sent to the processor 62 for further processing [par. 0030]" and "a digital data stream, which is 
	Packwood further teaches, "As is well known, the HART communication protocol specifies the manner in which digital information is arranged in digital packets (i.e., HART packets) and the manner in which the digital packets are physically conveyed through the transmission media [par. 0030]."
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have applied the decoding and encoding as taught by Packwood, to the signals and message taught by Erni, for the benefit of being able to properly conform to the HART protocol.   

	With regard to claim 31, the combination above teaches claim 23. Claim 31 recites limitations having the same scope as those pertaining to claim 23; therefore, claim 31 is rejected along the same grounds as claim 23. 

With regard to claim 37, Erni teaches a signal characterization component [fig. 1: Process Control System (100)] including: 
a first communication interface [fig. 1B: Communication Bus (158)] configured for connection to a first channel that couples the signal characterization component to a process controller ("controller 152 (which performs substantially the same functions as the controller 104 of FIG. 1A) is communicatively coupled to I/O cards 154a-b and 156a-b via a backplane communication bus 158 [par. 0053]"); 
a second communication interface [fig. 1A: Universal I/O bus (136a)] configured for connection to a second channel that couples the signal characterization component to a process control device ("the termination modules 124a-c are communicatively coupled to the I/O cards 132a-b via a first universal I/O bus 136a [par. 0043]"), wherein the process control device is coupled to a plurality of discrete I/O channels for one or more field devices ("the first conductor 130a is used to form a first data bus configured to communicate information between the termination module 124a and the field device 112a … field device 112c [par. 0037]" and "discrete in (DI) data types, discrete out (DO) data types [par. 0027]"); 
one or more circuits ([fig. 1B: I/O Card (154a-156b)] and [fig. 1A: Marshalling Cabinet (122)]) communicatively coupled to the first communication interface (see [fig. 1B] where I/O Card (154a-156b) is coupled to Communication Bus (158)) and the second communication interface (see [fig. 1A] , the one or more circuits configured to: 
(i) transmit, via the second channel, a discrete-output (DO) message wrapped with one or more commands received via the first channel ("the I/O card 132a determines that it has received communication information from the controller 104 (block 1104), then the communication processor 704 extracts the termination module information (which may include field device information) from the received communication information associated with the termination module 124a [par. 0109]" and "The I/O bus interface 710 (FIG. 7) then communicates the packetized information via the universal I/O bus 136a [par. 0112]"); and
(ii) transmit, via the first channel, a one or more sets of information extracted from a discrete-input (DI) message received via the second channel ("the communication processor 704 packetizes the termination module information (using the source address of the termination module and the data type descriptor) and the communication interface 702 communicates the packetized information to the controller 104 [par. 0114]"). 
	Although Erni teaches where it is known to communicate via various techniques involving different protocols and channel types [par. 0027] including a HART protocol [par. 0034], Erni does not explicitly teach decoding and encoding. 
	In an analogous art (field device communication), Packwood teaches performing decoding and encoding ("The HART communications received by the first communications interface 58 are processed (i.e., demodulated, decoded, etc.) and the messages contained within the HART communications are sent to the processor 62 for further processing [par. 0030]" and "a digital data stream, which is composed of configuration information or any other information that has been encoded using the HART protocol [par. 0039]").
	Packwood further teaches, "As is well known, the HART communication protocol specifies the manner in which digital information is arranged in digital packets (i.e., HART packets) and the manner in which the digital packets are physically conveyed through the transmission media [par. 0030]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have applied the decoding and encoding as taught by Packwood, to the signals and message taught by Erni, for the benefit of being able to properly conform to the HART protocol.   

With regard to claim 45, the combination above teaches the signal characterization component of claim 37. Erni in the combination teaches the method further including a housing for the one or more circuits [fig. 2] that:
(i) is shaped for insertion into a socket of an electronic marshalling apparatus ("the marshalling cabinet 122 is provided with socket rails 202a and 202b to receive the termination modules 124a-c [par. 0056]"), and
(ii) enables, upon insertion, a communicative connection of the first communication interface to the first channel and a communicative connection of the second communication interface to the second channel ("The I/O bus transceiver 206 may be implemented using a transmitter amplifier and a receiver amplifier that conditions signals exchanged between the termination modules 124a-c and the I/O cards 132a-b. The marshalling cabinet 122 is provided with another universal I/O bus 208 communicatively coupling the terminal modules 124a-c to the I/O bus transceiver 206 [par. 0056]"). 

	With regard to claim 46, the combination above teaches claims 1 and 37. Claim 46 recites limitations having the same scopes as those pertaining to claims 1 and 37; therefore claim 46 is rejected along the same grounds as claims 1 and 37.

With regard to claim 53, the combination above teaches the method of claim 46. Erni in the combination teaches the method further comprising: 
before receiving the one or more commands transmitted by the process controller, inserting the signal characterization component into a socket of an electronic marshalling apparatus such that the signal characterization component physically interfaces with the first and second channels to thereby enable communication by the signal characterization component via the first and second channels ("the marshalling cabinet 122 is provided with socket rails 202a and 202b to receive the termination modules 124a-c … The I/O bus transceiver 206 may be implemented using a transmitter amplifier and a receiver amplifier that conditions signals exchanged between the termination modules 124a-c and the I/O cards 132a-b. The marshalling cabinet 122 is provided with another universal I/O bus 208 communicatively coupling the terminal modules 124a-c to the I/O bus transceiver 206 [par. 0056];" where the termination modules are necessary to enable communication, thus are inserted before commands are transmitted).

With regard to claim 54, the combination above teaches the method of claim 46. Erni in the combination teaches the method further comprising: 
before receiving the one or more commands transmitted by the process controller, inserting the signal characterization component into a socket of an electronic marshalling apparatus ("the marshalling cabinet 122 is provided with socket rails 202a and 202b to receive the termination modules 124a-c … The I/O bus transceiver 206 may be implemented using a transmitter amplifier and a receiver amplifier that conditions signals exchanged between the termination modules 124a-c and the I/O cards 132a-b. The marshalling cabinet 122 is provided with another universal I/O bus 208 communicatively coupling the terminal modules 124a-c to the I/O bus transceiver 206 [par. 0056]")  such that the signal characterization component wirelessly interfaces with the first and second channels to thereby enable communication by the signal characterization component via the first and second channels ("a plurality of termination modules 306 substantially similar or identical to the termination modules 124a-c and 126a-c of FIG. 1A are plugged into rail sockets 308a and 308b and communicatively coupled to the wireless I/O bus communication controller 302 via a universal I/O bus 309 internal to the marshalling cabinet 300 [par. 0063];" where the termination modules are necessary to enable communication, thus are inserted before commands are transmitted). 

	With regard to claim 55, the combination above teaches claims 1 and 37. Claim 46 recites limitations having the same scopes as those pertaining to claims 1 and 37; therefore claim 46 is rejected along the same grounds as claims 1 and 37.

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive.
Applicant's arguments are summarized and responded to below:

a) the cited references fails to disclose a process control device … configured to ii) decode each of the plurality of discrete input signals from one or more field devices [remarks page 19]

With regard to argument a), the examiner respectfully disagrees. Erni at paragraph [0100] teaches, "If the termination module 124a determines that it has received communication information from the field device 112a (block 1004), then the field device communication processor 620 extracts the field device information and the field device identification information from the received communication information associated with the field device 112a … The field device information may include … discrete in (DI) data types (e.g., digital in data types), discrete out (DO) data types (e.g., digital out data types), etc. [par. 0100]." Thus, Erni teaches where the termination module receives the signals from the field devices where the signal includes discrete input signals. Packwood in the combination is then relied upon to teach where the step of decoding can be used in the receiving/extracting process. As such, the combination of Erni and Packwood meet the claimed limitation. 

b) even if it could be argued that Erni discloses the marshalling cabinet 140 decoding discrete input (DI) signals from a field device, the Office failed to identify disclosure by Erni of the marshalling cabinet 140 transmitting a message, carrying information from such DI signals from the field devices to such a signal characterization component that is coupled to one the I/O cards [remarks pages 19-20]

With regard to argument b), the examiner respectfully disagrees. As newly cited in the rejection of claim 1 above, the interface of the marshalling cabinet transmits the message (""The I/O bus communication processor 608 then packetizes the field device information … The I/O bus interface 602 (FIG. 6) then communicates the packetized information via the universal I/O bus 136a [par. 0104]"), 
where the message carries information from such DI signals from the field devices ("The field device information may include … discrete in (DI) data types (e.g., digital in data types), discrete out (DO) data types (e.g., digital out data types), etc. [par. 0100]"),

As such, the newly cited portions of Erni teaches the newly added limitations. 
Applicant is encouraged to specify aspects of the signature characterization component to overcome the cited art. Specifically, the structural and functional aspects of the CHARM yielding the benefit over the prior art as described in the disclosure, e.g., paragraphs [0115-0117]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zornio et al. [U.S. Pub. 2012/0078391] teaches a CHARM coupled to an I/O card that enables an I/O card to be communicatively coupled to many process control devices with different communication protocols.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119